Exhibit 10.1

 

SUMMARY PLAN DESCRIPTION OF

 

PIER 1 IMPORTS LIMITED SEVERANCE PLAN

 

NATURE AND PURPOSE OF PLAN:

 

The Pier 1 Imports Limited Severance Plan (the “Plan”) is a welfare benefit plan
which is intended to provide severance benefits to certain employees of Pier 1
Imports, Inc. and its subsidiaries and affiliates (the “Employer”).

 

PLAN BENEFIT ELIGIBILITY:

 

Employer’s regular employees who are involuntarily terminated as a result of any
reduction in force in connection with a reorganization of the Employer’s
corporate home office and/or field operations are eligible for Plan severance
benefits.  Certain officers of Employer who have individual employment
agreements or post-employment consulting agreements may not be eligible for Plan
severance benefits.

 

YOUR PLAN CONTRIBUTIONS:

 

You do not have to pay anything for your Plan coverage.

 

DEFINITION OF A “YEAR OF SERVICE”:

 

The amount of your Plan benefits is based in part upon your total “Years of
Service” with the Employer. A “Year of Service” is each twelve consecutive month
period of continuous employment with the Employer determined from your most
recent date of hire by the Employer.  For purposes of determining your “Years of
Service,” any partial year is disregarded.

 

PLAN BENEFITS:

 

Your Plan severance pay generally will be as follows:

 

·                                          If you are classified by the Employer
as a non-exempt employee, your Plan severance pay amount is equal to one “Weeks’
Base Pay” (defined below) for each of your Years of Service up to a maximum of
thirteen Weeks’ Base Pay.  If you have twenty or more Years of Service, your
Plan severance pay amount is equal to twenty Weeks’ Base Pay.

 

·                                          If you are classified by the Employer
as an exempt employee, your Plan severance pay amount is equal to two Weeks’
Base Pay for each of your Years of Service up to a maximum of twenty Weeks’ Base
Pay.  If you have twenty or more Years of Service, your Plan severance pay
amount is equal to twenty-eight Weeks’ Base Pay.

 

·                                          If you are classified by the Employer
as an exempt employee and you hold a director level position at the time of
termination, your Plan severance pay amount is equal to three Weeks’ Base Pay
for each of your Years of Service up to a maximum of twenty Weeks’ Base Pay.  If
you have twenty or more Years of Service, your Plan severance pay amount is
equal to twenty-eight Weeks’ Base Pay.

 

·                                          If you are classified by the Employer
as an exempt employee and you are an officer of the Employer at the time of
termination, your Plan severance pay amount is equal to three Weeks’ Base Pay
for each of your Years of Service up to a maximum of thirty-six Weeks’ Base
Pay.  If you have twenty or more Years of Service, your Plan severance pay
amount is equal to forty-two Weeks’ Base Pay.

 

1

--------------------------------------------------------------------------------


 

In all cases, your severance pay amount will be reduced by any pay in lieu of
notice which the Employer pays to you in connection with your termination of
employment.

 

For purposes of the foregoing schedule, your “Week Base Pay” is the result
obtained by dividing the annual amount of your base salary or regular hourly pay
as in effect immediately preceding the date of your involuntary termination by
fifty-two; provided, however, regular hourly pay for non-exempt employees who
work in field operations will be based on average weekly hours worked during the
six months preceding the date of termination.  Your “Week Base Pay” will not be
based upon any overtime pay, bonuses, benefits or incentive or other special
compensation.

 

Notwithstanding the foregoing, the Employer may, on a case-by-case basis with
respect to any individual covered employee or group of covered employees and in
its sole and absolute discretion (i) decrease or increase the severance pay
amount (including, without limitation, a deduction to zero) payable under the
Plan to such individual covered employee or group of covered employees, and/or
(ii) include or exclude certain other severance benefits, such as outplacement
services, available under the Plan to such individual covered employee or group
of covered employees.  Further, the Employer may on a case-by-case basis and in
its sole and absolute discretion waive any condition or rule imposed under the
Plan as a condition for eligibility for severance pay benefits under the Plan.

 

RELEASE AGREEMENT:

 

As an absolute condition to your entitlement to any Plan severance benefits, you
will be required to release the Employer, in a form required by Employer, from
any and all claims and causes of action which you may have against any of them
and to agree to certain confidentiality and nondisclosure agreements.

 

HOW TO FILE A CLAIM:

 

Generally, the Employer’s administrative staff will automatically determine if
you are eligible for Plan severance benefits, notify you that you are and
distribute your Plan severance benefit to you after you have delivered the
required release.  If your employment with the Employer has terminated, and you
believe that you are entitled to Plan benefits and have not received them (or
any confirmation that you will receive them), a claim for benefits under the
Plan may be made by written notice to the Plan Administrator.

 

CLAIMS PROCEDURES:

 

For purposes of these procedures, the term “Adverse Benefit Determination”
refers to any denial, reduction or termination of or failure to provide or make
payment (in whole or in part) for a Plan benefit, including any denial,
reduction, termination or failure to provide or make payment that is based on a
determination of a Claimant’s eligibility to participate in the Plan and the
term “Claimant” refers to a person (or an authorized representative) who has
filed or desires to file a claim for a Plan benefit.

 

In any case of an Adverse Benefit Determination of a claim for a Plan benefit,
the Plan Administrator shall furnish written notice to the affected Claimant
within a reasonable period of time but not later than ninety days after receipt
of such claim for Plan benefits. Any notice that denies a benefit claim of a
Claimant in whole or in part shall, in a manner calculated to be understood by
the Claimant:

 

·                  State the specific reason or reasons for the Adverse Benefit
Determination;

·                  Provide specific reference to pertinent Plan provisions on
which the Adverse Benefit Determination is based;

·                  Describe any additional material or information necessary for
the Claimant to perfect the claim and explain why such material or information
is necessary; and

·                  Describe the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under section 502(a) of The Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) following an Adverse Benefit
Determination on review.

 

2

--------------------------------------------------------------------------------


 

A Claimant has the right to have an Adverse Benefit Determination reviewed in
accordance with the following claims review procedure:

 

·                  The Claimant must submit a written request for such review to
the Plan Administrator not later than 60 days following receipt by the Claimant
of the Adverse Benefit Determination notification;

 

·                  The Claimant shall have the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits to the Plan Administrator;

 

·                  The Claimant shall have the right to have all comments,
documents, records, and other information relating to the claim for benefits
that have been submitted by the Claimant considered on review without regard to
whether such comments, documents, records or information was considered in the
initial benefit determination; and

 

·                  The Claimant shall have reasonable access to, and copies of,
all documents, records, and other information relevant to the claim for benefits
free of charge upon request, including (a) documents, records or other
information relied upon for the benefit determination, (b) documents, records or
other information submitted, considered or generated without regard to whether
such documents, records or other information were relied upon in making the
benefit determination, and (c) documents, records or other information that
demonstrates compliance with the standard claims procedure.

 

Notice of the Plan Administrator’s final benefit determination regarding an
Adverse Benefit Determination will be furnished in writing or electronically to
the Claimant after a full and fair review. Notice of an Adverse Benefit
Determination upon review will:

 

·                  State the specific reason or reasons for the Adverse Benefit
Determination;

 

·                  Provide specific reference to pertinent Plan provisions on
which the Adverse Benefit Determination is based;

 

·                  State that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits including
(a) documents, records or other information relied upon for the benefit
determination, (b) documents, records or other information submitted, considered
or generated without regard to whether such documents, records or other
information were relied upon in making the benefit determination, and
(c) documents, records or other information that demonstrates compliance with
the standard claims procedure; and

 

·                  Describe the Claimant’s right to bring an action under
section 502(a) of ERISA.

 

The Plan Administrator shall notify a Claimant of its determination on review
with respect to the Adverse Benefit Determination of the Claimant within a
reasonable period of time but not later than sixty days after the receipt of the
Claimant’s request for review.

 

Completion of the claims procedures described in this Article will be a
condition precedent to the commencement of any legal or equitable action in
connection with a claim for benefits under the Plan by a Claimant or by any
other person or entity claiming rights individually or through a Claimant.

 

3

--------------------------------------------------------------------------------


 

TERMINATION OF PLAN COVERAGE:

 

Your coverage under the Plan (and, therefore, your potential eligibility for
Plan severance benefits) terminates as of the date you terminate your employment
with the Employer voluntarily, by reason of death or disability or by retirement
at or after the age of 55, or on the date your employment is involuntarily
terminated for cause.

 

PLAN AMENDMENT OR TERMINATION:

 

The Employer may terminate, amend or modify the Plan in whole or in part at any
time.  Circumstances which might cause the Employer to amend or terminate the
Plan include, but are not limited to, changes in law mandating that the Plan be
revised in certain respects, a determination by the Employer that the Plan’s
provisions or some of them may no longer be suitable as a result of changes in
the circumstances of the Employer or of its employees or changes in financial
circumstances such as significant increases in the cost of continuing the Plan
or significant adverse changes in the Employer’s financial circumstances.

 

YOUR RIGHTS UNDER ERISA:

 

As a participant in the Plan you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Pension and Welfare Benefit Administration.

 

Obtain, upon written request to the Plan administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report
(Form 5500 Series) and updated summary Plan description. The administrator may
make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report. The Plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a (pension, welfare) benefit or exercising your rights under
ERISA.

 

Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan administrator to
provide the materials and pay

 

4

--------------------------------------------------------------------------------


 

you up to $110(1) a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. In addition, if you disagree with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order or a medical child support order, you may file suit in Federal
court. If it should happen that Plan fiduciaries misuse the Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

 

·

 

NAME OF PLAN:

 

Pier 1 Imports Limited Severance Plan

 

 

 

 

 

·

 

PLAN YEAR:

 

January 1 through December 31

 

 

 

 

 

·

 

TYPE OF PLAN:

 

Severance benefit welfare plan

 

 

 

 

 

·

 

PLAN SPONSOR:

 

Pier 1 Imports, Inc.

 

 

 

 

 

 

 

 

 

Address:

100 Pier 1 Place

 

 

 

 

 

Fort Worth, Texas 76102

 

 

 

 

 

 

 

 

 

Telephone Number: 817-252-8000

 

 

 

 

 

 

 

 

 

 

·

 

EMPLOYER

 

 

 

 

IDENTIFICATION NUMBER:

 

75-1729843

 

 

 

 

 

·

 

PLAN NUMBER:

 

501

 

 

 

 

 

·

 

PLAN ADMINISTRATOR:

 

Pier 1 Imports, Inc.

 

 

 

 

 

·

 

FUNDING:

 

Benefits under the Plan are paid out of the general assets of the Employer.

 

 

 

 

 

·

 

AGENT FOR SERVICE OF

 

The Plan Sponsor or the Plan Administrator.

 

 

LEGAL PROCESS:

 

Process may be served at the addresses specified above.

 

 

 

 

 

·

 

TYPE OF ADMINISTRATION:

 

The Plan is administered by the Employer.

 

--------------------------------------------------------------------------------

(1)  This dollar amount is adjusted from time to time.  You can get information
at any time as to the then current dollar amount upon request to the Plan
administrator.

 

5

--------------------------------------------------------------------------------